Citation Nr: 0514422	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the Pittsburgh, Pennsylvania, Regional Office 
committed clear and unmistakable error in its May 19, 1955, 
rating decision establishing service connection for pleural 
cavity injury residuals with residual scars evaluated as 20 
percent disabling.  

2.  Entitlement to service connection for a chronic neck 
disorder.  

3.  Entitlement to service connection for a chronic lumbar 
spine disability to include degenerative disc disease and 
L2-3 interbody fusion residuals.  

4. Entitlement to service connection for a chronic right hip 
disorder to include osteonecrosis with degenerative changes.  

5.  Entitlement to service connection for a chronic right 
knee disorder.   

6.  Entitlement to service connection for a chronic left hip 
disorder to include osteonecrosis with degenerative changes.  

7.  Entitlement to service connection for a chronic left 
thigh disorder manifested by numbness.  

8.  Entitlement to service connection for a chronic skin 
disorder.  

9.  Entitlement to an increased disability evaluation for the 
veteran's right Muscle Group XIV injury, currently evaluated 
as 10 percent disabling.  

10.  Entitlement to an increased disability evaluation for 
the veteran's left iliac scar residuals, currently evaluated 
as 10 percent disabling.  

11.  Entitlement to an initial disability evaluation in 
excess of 70 percent for the veteran's post-traumatic stress 
disorder.  

12.  Entitlement to an effective date prior to July 25, 2002, 
for the award of service connection for the veteran's 
post-traumatic stress disorder evaluated as 70 percent 
disabling.  

13.  Entitlement to an effective date prior to July 25, 2002, 
for the award of a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1950 to November 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied both 
service connection for a chronic neck disorder, a chronic 
lumbar spine disability to include degenerative disc disease 
and L2-3 interbody fusion residuals, a chronic right hip 
disorder to include osteonecrosis with degenerative changes, 
a chronic right knee disorder, a chronic left hip disorder to 
include osteonecrosis with degenerative changes, a chronic 
left thigh disorder manifested by numbness, and a chronic 
skin disorder and increased disability evaluations for the 
veteran's right Muscle Group XIV injury and left iliac scar 
residuals.  In November 2002, the RO established service 
connection for post-traumatic stress disorder (PTSD); 
assigned a 70 percent for that disability; granted a total 
rating for compensation purposes based on individual 
unemployability; and effectuated the awards as of July 25, 
2002.  

In March 2004, the RO determined that the Pittsburgh, 
Pennsylvania, Regional Office's May 19, 1955, rating decision 
establishing service connection for pleural cavity injury 
residuals with scar residuals evaluated as 20 percent 
disabling was not clearly and unmistakably erroneous.  The 
veteran is represented in this appeal by Robert V. Chisholm, 
Attorney.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his July 2002 notice of disagreement and a subsequent July 
2002 written statement, the veteran requested a hearing 
before a VA hearing officer.  The requested hearing has not 
been scheduled.  Accordingly, this case is REMANDED for the 
following action: 

Schedule the veteran for the requested 
hearing before a VA hearing officer 
sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


